United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41367
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JACINTO SANCHEZ-PEREZ,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-02-CR-122-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jacinto Sanchez-Perez appeals his guilty plea conviction for

possession with intent to distribute cocaine.   Sanchez-Perez

argues that 21 U.S.C. §§ 841 (a) and (b) were rendered facially

unconstitutional by Apprendi v. New Jersey, 530 U.S. 466, 490

(2000).   Sanchez-Perez concedes that his argument is foreclosed

by our opinion in United States v. Slaughter, 238 F.3d 580, 581-

82 (5th Cir. 2000)(revised opinion), cert. denied, 532 U.S. 1045

(2001), which rejected a broad Apprendi-based attack on the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41367
                               -2-

constitutionality of that statute.   He raises the issue only to

preserve it for Supreme Court review.    A panel of this court

cannot overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.    Burge v.

Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).    No

such decision overruling Slaughter exists.    Accordingly, Sanchez-

Perez’s argument is foreclosed.

     AFFIRMED.